Citation Nr: 1222893	
Decision Date: 06/29/12    Archive Date: 07/10/12

DOCKET NO.  09-45 389	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for a left knee disorder and, if so, whether service connection is warranted. 


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

Donna D. Ebaugh, Associate Counsel





INTRODUCTION

The Veteran served on active duty from August 1967 to November 1967. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the RO in Atlanta, Georgia.  The appeal was Remanded by the Board in June 2011. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(c), (d) (2011).

This case was Remanded by the Board in June 2011, in pertinent part, for outstanding VA treatment records from the Rome VAMC.  The directive arose following review of a March 2008 letter from a VA physician in Rome, Georgia that referenced the Veteran's left knee disorder and a relevant X-ray report that was not of record.  In an attempt to comply with the June 2011 Remand, the RO/AMC prepared a records request for the Rome VAMC.  However, a response was received from the Syracuse, New York VAMC indicating that there were no records available.  A facsimile cover sheet was sent from Rome, New York.  A review of the list of VA treatment facilities indicates that there are community based outpatient clinics in both Rome, Georgia and Rome, New York.  As the records request appears to have been sent to the incorrect VA treatment facility, such request should be attempted again.  

Accordingly, the case is REMANDED for the following action:

1. Request all inpatient and outpatient treatment records pertaining to the Veteran's left knee disability from the VA community based outpatient clinic in Rome, Georgia.  Any negative response should be noted in the file.

2. The RO should then readjudicate the issue of whether new and material evidence has been submitted to reopen the claim for entitlement to service connection for left knee disability.  If the benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded an opportunity to respond. The case should then be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).

_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

